124 U.S. 364 (1888)
IN RE SHERMAN.
Supreme Court of United States.
Submitted January 9, 1888.
Decided January 23, 1888.
ORIGINAL.
*367 Mr. Roger M. Sherman, in person, in support of the petition.
*368 MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This motion is denied. The object of the petitioner is to compel the Circuit Court of the United States for the Southern *369 District of New York to set aside an order granting a motion to remand a suit against him, which he had caused to be removed from a state court, and to proceed to a rehearing, on the ground that at the former hearing the court did not have before it and did not see the complaint in the case on which he relied to show his right to a removal. The petition makes it apparent that the motion was submitted by both parties, and decided on the papers then furnished. If, in point of fact, the complaint was not included among those papers, and it had been omitted by mistake, a rehearing might have been granted in the discretion of the court upon a showing to that effect, but this court has no power to require that court to do so by mandamus.